Citation Nr: 0724829	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  He died in August 2002 at the age of 71.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In June 1999, the veteran claimed service connection for 
service connection for chronic allergic rhinosinusitis as 
secondary to the service-connected disability of post 
operative residuals of submucous resection excision tonsillar 
tag and adenectomy.  In June 2002, the Board denied secondary 
service connection for chronic allergic rhinosinusitis.  The 
veteran appealed the instant claim to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2002, the 
veteran died and in an Order dated March 19, 2003, the Court 
ordered that the Board decision of June 2002 be vacated and 
that the appeal be dismissed for lack of jurisdiction.  In 
July 2003, the Board dismissed the veteran's claim.  See, 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994) [as a matter of law, 
veterans' claims do not survive their deaths].  

In April 2003, the appellant filed a claim for accrued 
benefits.  The RO denied the claim and the appellant appealed 
that denial to the Board.  


FINDINGS OF FACT

1.  The veteran died in August 2002 at the age of 71; his 
death certificate lists the cause of death as acute 
myocardial infarction. 

2.  At the time of the veteran's death in August 2002, there 
was a pending appeal for service connection for chronic 
allergic rhinosinusitis, and the appellant filed her claim in 
April 2003, within one year of the veteran's death.  


3.  The evidence of record at the time of the veteran's death 
does not show that the veteran's chronic allergic 
rhinosinusitis was related to service or to a service-
connected disability.  


CONCLUSION OF LAW

The appellant is not eligible for accrued benefits based on 
the veteran's June 1999 service-connection claim for chronic 
allergic rhinosinusitis.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even if such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 
Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  The Board also notes that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
As noted above, the amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

In essence, for a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
veteran had a claim pending at the time of death, (iii) the 
veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a) 
(West 2002); 38 C.F.R. § 3.1000 (2005); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).  Generally, only evidence 
contained in the claims file at the time of the veteran's 
death will be considered when reviewing a claim for accrued 
benefits.  This includes service department and VA medical 
records, which are considered to be constructively in the 
claims file at the date of death, even though they may not 
physically be in the file until after that date.  Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  See also VAOPGCPREC 
6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 
(1992) regarding certain financial information.   Thus, the 
applicable regulation permits the Board to address only the 
evidence of record that was associated with his claims folder 
at the time of his death.  See 38 C.F.R. § 3.1000(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  At the time 
of the veteran's death, there was a claim for service 
connection for service connection for chronic allergic 
rhinosinusitis as secondary to the service-connected 
disability of post operative residuals of submucous resection 
excision tonsillar tag and adenectomy.  The appellant did 
file an application for accrued benefits in April 2003, 
within one year of the veteran's death.  However, as will be 
explained below, service connection was not warranted.  As 
such, there were no unpaid benefits to which the veteran was 
entitled to at the time of his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.307, 3.309 (2006).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) clarified that service connection shall be granted on 
a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  

With respect to the veteran's pending claim for secondary 
service connection for chronic allergic rhinosinusitis, a 
rating decision in March 1954 granted service connection and 
assigned a noncompensable (zero percent) disability 
evaluation, effective from December 1953, for "adenectomy 
p.o. residuals alleged as submucous resection", "excision 
tonsillar tag alleged as tonsillitis", and "otitis media, 
mild".  In June 1999, the veteran claimed service connection 
for chronic allergic rhinosinusitis secondary to his service-
connected disability of "post operative residuals of 
submucous resection excision tonsillar tag and adenectomy." 

The evidence in the file at the time of the veteran's death 
in August 2002 will be discussed.  In an August 1999 VA 
sinus, larynx, and pharynx examination report, the veteran 
complained of post-nasal drip, nasal congestion, allergic 
rhinitis, frontal sinus pressure, and difficulty breathing 
out of his nose.  The examiner noted that the claims file had 
been reviewed.  The report indicated that the veteran had 
noted the onset of post-nasal drip, rhinorrhea, and nasal 
congestion over the last three to four years.  The examiner 
diagnosed chronic allergic rhinosinusitis.  The examiner 
stated that the veteran's current problem was not related to 
the previous problems during service.  The examiner added 
that the current problem was "separate from his submucosal 
resection of his tonsils, adenoidectomy, as well as 
hypertrophic rhinitis as the symptoms had been absent for 
such a long time."

In a VA respiratory disease examination report also from 
August 1999, the examiner stated that the veteran had a high 
arched palate, right maxillary sinus tenderness, and 
bilateral nasal turbinate edema.  The examiner diagnosed 
allergic rhinitis and sinusitis.  The examiner also stated 
that the veteran had suffered from allergic rhinitis since 
childhood as evident from his history and high-arched palate 
on examination, and added that his current symptoms were not 
due to his service-connected disability.


Also of record was an undated opinion of a private physician, 
Dr. W. received by the RO in March 2001.  Dr. W. noted in his 
report that the veteran had lifelong symptoms of nasal 
obstruction, runny nose, and watery eyes.  In the report the 
physician stated that he "feels" that the veteran is still 
suffering from the same condition he was diagnosed with while 
in active service.  

While the veteran was diagnosed with chronic allergic 
rhinosinusitis, and was service-connected for post operative 
residuals of submucous resection excision tonsillar tag and 
adenectomy at the time of his death, the evidence of record 
at the time of his death does not support a finding that 
service connection is warranted. 

As to direct service connection, the Board notes that the 
service records show that in March 1953, the veteran 
underwent a submucosal resection of his tonsils and an 
adenoidectomy.  He was also diagnosed with rhinitis.  He has 
currently been diagnosed with chronic allergic 
rhinosinusitis.  

There is medical conflicting evidence in the file as to 
service incurrence.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Two VA examiners in August 1999 -- after examining the 
veteran and reviewing the claims file - concluded that the 
veteran's current disorder is not related to the problems he 
had in service.  There is also of record an undated statement 
from a private examiner received by the RO in March 2001 in 
which he reports that the veteran was diagnosed with chronic 
rhinitis, hypertrophic, in service and that the examiner felt 
the veteran was still suffering from the same condition that 
he was diagnosed with while on active duty.  When considering 
the two opinions, the Board finds the undated private opinion 
to be less probative than the August 1999 VA examiners' 
opinions, since the private clinician does not document any 
examination of the veteran and -- although he reported he 
reviewed the veteran's "old records" -- did not specify 
which records were reviewed.  Nor did not explain the basis 
for the opinion.  In contrast, as noted above, the VA 
examiners documented a complete examination of the veteran 
and stated that the claims file had been reviewed.  They also 
gave reasons for the opinions stated.  Thus the Board finds 
that as to direct service connection, the evidence of record 
at the time of the veteran's death did not support his claim.  

As to secondary service connection, two VA physicians each 
stated that the veteran's current symptoms were unrelated to 
his service-connected disability after a thorough 
examination.  These opinions also include the bases of the 
opinions.  This evidence clearly outweighs Dr. W.'s opinion 
that the veteran still suffers from the same condition he had 
while in active service.  

While the appellant has submitted a January 2003 opinion from 
a private examiner, the Board would point out that this 
evidence cannot be considered in this claim for accrued 
benefits as it was not of record at the time of the veteran's 
death.  

The veteran's contentions prior to his death regarding his 
service-connected disability and his symptoms after service 
of chronic allergic rhinosinusitis of record cannot serve as 
a basis to allow the claim.  While he was competent to 
describe the symptoms he experienced, his opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.310 with 
respect to the relationship between his then current symptoms 
and his service-connected disability, or establish a medical 
diagnosis or etiology of a medical disorder.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the Board 
accepts the veteran's statements regarding his symptoms, the 
private examiner's opinion, as noted above, relating the 
veteran's allergic rhinosinusitis to service above is 
unpersuasive.  The persuasive and competent evidence of 
record does not show that there is a medical nexus 
associating service with the veteran's chronic 
rhinosinusitis.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2004 letter described the evidence needed to 
support the appellant's claim.  It informed her of what VA 
still needed from her to support the claim for accrued 
benefits, where and when she should send the information, 
what VA was responsible for and what VA would do, as well as 
how the appellant could help VA.  Another letter was sent to 
her in April 2005.  This letter explained what VA still 
needed from the appellant, where and when the appellant 
should send this information, how the appellant could help VA 
as well as how VA could help her, and what the evidence must 
show.  The appellant was informed that if the evidence was 
not in her possession, the appellant had to give VA 
information so that VA could request it.  The appellant has 
received proper notice compliant with Quartuccio.  This was 
after the November 2003 denial of accrued benefits.   
However, the requisite notice was ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and she had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of this claim.  Mayfield, Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.  

The notice letters sent to the appellant did not, however, 
address what evidence was needed with respect to the 
disability rating criteria or the effective date for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  In light of the denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant has not identified any 
pertinent, obtainable evidence that remains outstanding which 
would pertain to this claim.  VA's duties to notify and 
assist are met. 


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


